             Case 1:12-cr-00423-AJN Document 213 Filed 08/26/21 Page 1 of 1



212-243-1100 • Main                                                                 225 Broadway, Suite 715
917-912-9698 • Cell                                                                     New York, NY 10007
888-587-4737 • Fax                                                                     bcsternheim@mac.com
                                                     August 26, 2021
Honorable Alison J. Nathan
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                       Re: United States v. Minh Quang Pham
                                  12 Cr. 423 (AJN)
Dear Judge Nathan:

       With the government's consent, defense counsel request a very brief enlargement of time -
from Friday, August 27th to Monday, August 31st - to file defense motions and for a corresponding
adjustment of the previously set schedule. The combination of travel and a COVID-scare requiring
quarantining (test results negative) necessitate a few extra days to finalize and file defense motions.

       1. The current filing dates:

                   §   Defense Motions due by August 27th
                   §   Government Response due by September 24th
                   §   Defense Reply due by September October 1st

       2. One previous request has been made on consent and granted.

       3. The government consents.

       4. There is no date for next appearance before the Court.

       5. Currently, time has been excluded until August 27th. The defense consents to exclusion of
          time until August 31st.

       6. The proposed filing dates:

                   §   Defense Motions due by August 31st.
                   §   Government Response due by September 27th.
                   §   Defense Reply due by October 4th

       Your consideration is greatly appreciated.
                                                     Very truly yours,

                                                          /s/
                                                     BOBBI C. STERNHEIM
cc: Government Counsel
